Order entered October 16, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01036-CV

                                 HEJIN HONG, Appellant

                                            V.

                       NATIONS RENOVATIONS, LLC, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-14-00212-D

                                        ORDER
       We GRANT the October 13, 2015 motion of Coral Hough, Official Court Reporter for

the County Court at Law No. 4, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed by OCTOBER 30, 2015.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE